Exhibit 10.1

 

AMENDMENT NO. 8 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of August 29, 2018 between FLEXSHOPPER 2, LLC (the “Company”) and WE
2014-1, LLC (the “Administrative Agent” and “Lender”).

 

BACKGROUND

 

WHEREAS, the Company, the Administrative Agent, Wells Fargo Bank, National
Association, as paying agent (the “Paying Agent”) and various lenders from time
to time party thereto (the “Lenders”) are party to a certain Credit Agreement,
dated March 6, 2015 (as amended, supplemented and otherwise modified as of the
date hereof, the “Credit Agreement”);

 

WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement desire to amend the Servicing Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. Capitalized definitional terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

SECTION 2. Amendments to the Credit Agreement. Effective as of the date first
written above, upon the satisfaction of the conditions set forth in Section 3
below, the Credit Agreement is hereby amended as follows:

 

(a) The definition of “Backup Servicer” is amended by adding the parenthetical
“(or such later date as consented to by the Administrative Agent in its sole
discretion)” immediately following each reference to “August 14, 2018” set forth
therein.

 

(b) The definition of “Equity Raise” is amended by deleting the reference to
“$20,000,000” set forth therein and substituting “$15,000,000” therefor.

 

(c) The definition of “Fee Letter” is restated in its entirety to read as
follows:

 

“Fee Letter” means the fourth amended and restated letter agreement dated as of
August 29, 2018 between Company, Administrative Agent and Lenders, as amended,
restated, supplemented or otherwise modified from time to time.

 

(d) The definition of “Scheduled Commitment Termination Date” is restated in its
entirety to read as follows:

 

“Scheduled Commitment Termination Date” means (a) if the Equity Raise has
occurred on or prior to September 30, 2018, June 30, 2019 or such later date to
be determined by the Administrative Agent in its sole discretion, but not later
than February 28, 2021, with notice to the Company by April 1, 2019, or (b) if
the Equity Raise has not been consummated on or prior to September 30, 2018, a
date determined by the Administrative Agent in its sole discretion (by notice to
the Company), but not earlier than September 30, 2018 or later than June 30,
2019.

 



 1

Flexshopper No. 8 Amendment

 

 

(a) Section 1.1 is amended to add a new definition of “Commitment Fee” in proper
alphabetical order:

 

“Commitment Fee” has the meaning set forth in the Fee Letter.

 

(e) Section 1.1 is amended to add a new definition of “Reserve Amount” in proper
alphabetical order:

 

“Reserve Amount” means, upon consummation of a successful raising by Parent or
its Affiliates of equity funding on or prior to September 30, 2018, for any
Interest Payment Date, an amount equal to $1,000,000, it being agreed that all
amounts in the Collection Account representing the Reserve Amount shall be
counted towards the minimum amount required by clause (b) of Schedule 1.

 

(f) Section 5.1(q) is amended to add the words “(or such later date as consented
to by the Administrative Agent in its sole discretion)” after the words “August
14, 2018”.

 

(b) Section 2.7(a) is amended to add the words “and Commitment Fee” after the
words “Non-Use Fee”.

 

(g) Section 2.8 is amended to add the following new Sections 2.8(c) and 2.8(d)
at the end thereof:

 

(c) On any Business Day, following notice to the Company, at the direction of
the Administrative Agent, the Paying Agent shall withdraw all or any portion of
the Reserve Amount from the Collection Account and apply such amounts to pay any
amounts not paid by the Company when due under this Agreement or any other the
Credit Document to the Administrative Agent or any Lender or, in the discretion
of the Administrative Agent, to pay any other commercially reasonable costs or
expenses of the Company, including, without limitation, any costs, fees,
reimbursable expenses or indemnities owing to the Backup Servicer under the
Credit Documents. The Reserve Amount shall only be released from the Collection
Account upon the Administrative Agent’s prior written consent and prior notice
to the Company and, notwithstanding anything to the contrary in this Agreement,
Collections comprising the “Reserve Amount” may only be applied as described in
this Section 2.8(c). For the avoidance of doubt, any funds comprising the
Reserve Amount shall not constitute “Collections” for purposes of (i) increasing
the Borrowing Base or (ii) unless consented to by the Administrative Agent in
writing, making any payments, deposits or other distributions under Section
2.11, Section 2.12 or otherwise.

 

(d) On the closing date of any successful equity raise consummated on or prior
to September 30, 2018, Company shall make a mandatory prepayment of the Loan in
an amount necessary to reduce the outstanding principal balance of the Loans so
that the Total Utilization of the Commitments is less than or equal to at least
95% of the Borrowing Base. Company shall, or shall cause Parent or its related
Affiliate to, instruct the underwriters for such equity raise to wire proceeds
of such equity raise in an amount equal to such mandatory prepayment directly to
the Administrative Agent.

 

(c) Section 2.11(b)(vi) is amended to add the words “and Commitment Fees” after
the words “including Non-Use Fees”.

 



  2Flexshopper No. 8 Amendment

 

 

(h) Section 2.12(a)(vii) is amended to read as follows:

 

(vii) seventh, first, to be retained in the Collection Account, any additional
amounts required to cause the amount of cash on deposit in the Collection
Account to equal the Reserve Amount, and, second, any remainder (other than the
Reserve Amount) to Company.

 

(i) Section 5.1(r) is amended to by adding the words “or such later date as
consented to by the Administrative Agent in its sole discretion” at the end of
the parenthetical set forth in clause B) thereof

 

(j) Section 5.1 is amended to add the following new Section 5.1(s) at the end
thereof:

 

(r) Notice of Payment of Subordinated Debt: Company shall provide the
Administrative Agent with at least ten (10) Business Days prior written notice
of the Seller’s intention to repay any outstanding principal balance owing under
any Permitted Seller Subordinated Indebtedness.

 

Article V is amended to add the following new Section 5.19 at the end thereof:

 

5.19 Additional Information. Company shall, or shall cause the Parent or its
related Affiliate to, promptly deliver to the Administrative Agent and each
Lender, as requested by the Administrative Agent, updates regarding the progress
and status of any equity raise by Parent or its related Affiliate.

 

(k) Section 6.12(b) is amended to add the words “or such later date as consented
to by the Administrative Agent in its sole discretion) at the end of the
parenthetical set forth therein.

 

(l) Section 6.21 is amended to add the words “and updates to such model as the
Administrative Agent shall request from time to time” at the end thereof.

 

SECTION 3. Effectiveness. This Agreement shall become effective as of the date
first written above upon (a) delivery to the Administrative Agent of (i)
counterparts of this Agreement duly executed by each of the parties hereto, (ii)
a fully executed copy of that certain Fee Letter dated as of the date hereof,
and (iii) final draft forms of the Seller’s amended and restated subordinated
promissory notes a reasonable period of time prior to the execution thereof and
fully executed copies of such notes and (b) payment of the legal fees of counsel
to the Administrative Agent accrued on or prior to the date of this Agreement in
connection with the preparation, negotiation and execution of this Agreement and
all other instruments, documents and agreements executed and delivered in
connection with this Agreement.

 

SECTION 4. Binding Effect; Ratification.

 

(a) The Credit Agreement, as amended hereby, remains in full force and effect.
Any reference to the Credit Agreement from and after the date hereof shall be
deemed to refer to the Credit Agreement as amended hereby, unless otherwise
expressly stated.

 

(b) Except as expressly amended hereby, the Credit Agreement and the Servicing
Agreement shall remain in full force and effect and each is hereby ratified and
confirmed by the parties hereto.

 



  3Flexshopper No. 8 Amendment

 

 

(c) The Company represents and warrants to each Lender that each and every of
its representations and warranties contained in Section 4 of the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.

 

(d) Notwithstanding anything to the contrary herein or in the Credit Document,
by signing this Agreement, neither the Lender nor the Administrative Agent is
waiving or consenting, nor has either of them agreed to waive or consent to in
the future, the breach of (or any rights and remedies related to the breach of)
any provisions of any of the Credit Documents.

 

(e) The Company agrees to promptly reimburse the Administrative Agent for all of
the reasonable out-of-pocket expenses, including, without limitation, reasonable
legal fees, it has heretofore or hereafter incurred or incurs in connection with
the preparation, negotiation and execution of this Agreement and all other
instruments, documents and agreements executed and delivered in connection with
this Agreement.

 

SECTION 5. Miscellaneous.

 

(a) THIS Agreement SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF NEW
YORK GENERAL OBLIGATIONS LAW).

 

(b) The captions and headings used herein are for convenience of reference only
and shall not affect the interpretation hereof.

 

(c) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(d) Executed counterparts of this Agreement may be delivered electronically.

 

SECTION 6. Payment of AUP Invoices. Company shall pay, by September 30, 2018,
all amounts owing to that certain agreed upon procedures provider under the
Credit Agreement accrued on or prior to the date of this Agreement in connection
with certain consulting services.

 

SECTION 7. Permitted Seller Subordinated Indebtedness. Administrative Agent and
each of the Lenders hereby consents to the amendment and restatement of the
subordinated promissory notes evidencing Permitted Seller Subordinated
Indebtedness previously approved by Administrative Agent and the Lenders,
provided such amended and restated subordinated promissory notes shall be in the
form circulated to Administrative Agent on the date hereof.

 

[SIGNATURES FOLLOW]

 



  4Flexshopper No. 8 Amendment

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

ADMINISTRATIVE AGENT and LENDER:   WE 2014-1, LLC         By: /s/ Thomas
Buttaravoli   Name: Thomas Buttaravoli   Title: Authorized Person        

COMPANY:



    FlexShopper 2, LLC         By: /s/ Brad Bernstein   Name: Brad Bernstein  
Title: CEO & President

 

 



  5 Flexshopper No. 8 Amendment





 

 